Citation Nr: 1413188	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-42 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease.

2.  Entitlement to service connection for right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease.

3. Whether new and material evidence has been received to reopen a claim for service connection for left hip degenerative joint disease.

4. Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the left lower extremity.

5.  Entitlement to service connection for bruxism, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, with subsequent service in the Army Reserve.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that this appeal originally also included a claim for service connection for tinnitus.   This claim was granted in a rating decision of June 2013.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also, while a September 2012 statement of the case (SOC) was issued on a claim for service connection for bilateral hearing loss, a substantive appeal or Form 9 was not received in response.  This claim is also not on appeal.

The Board notes that in characterizing the new and material claims on appeal, 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) has been considered.  Here however, the diagnoses pertaining to the right shoulder and left hip are unchanged since the last final denial.  As for the left leg, a current diagnosis was not of record at the time of the last final denial; a review of the evidence received since then still does not reveal a diagnosed disorder pertaining to the left leg.  The claims are thus captioned as applications to reopen.

In this vein, the Board notes that the service treatment records associated with the Virtual VA file in October 2013 are exact duplicates of service treatment notes already of record.  As such, 38 C.F.R. § 3.156(c) is not applicable.

Additionally, the Board notes that additional evidence was associated with the Virtual VA file since the last supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  However, to the extent the claim decided herein is being granted, and as the remaining claims are being remanded, no prejudice to the Veteran will result in proceeding without a waiver.  

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a copy of the hearing transcript, CAPRI records, and service treatment records that are not in the paper file.  VBMS contains documents not in the paper file which are not relevant to the present appeal.

In January 2008, a claim for service connection for left foot disorder was raised.  In July 2013, a claim for a total rating based on individual unemployability was raised.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Aside from the issue of whether new and material evidence has been received to reopen the claim for service connection for right shoulder rotator cuff tendonitis and tear with impingement and degenerative joint disease, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied service connection right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal nor file new and material evidence. 

2.  The evidence pertaining to right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease received subsequent to the August 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant.   


CONCLUSIONS OF LAW

1.  The August 2006 rating decision of the RO denying the claim for service connection for right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2013).  

2.  New and material evidence has been submitted to reopen the claim for service connection for right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

This claim is reopened because since the last final denial of the claim by the RO in August 2006, of which the Veteran received proper notice and in response to which no material evidence was received within one year, a private medical opinion has received supporting a nexus between right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease and service.  See April 2009 statement of Dr. R. Westbrook; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

The claim of entitlement to service connection for right shoulder rotator cuff tendonitis and tear, with impingement and degenerative joint disease is reopened.


REMAND

Remand is required to obtain private treatment records discussed at the November 2013 hearing.  At the hearing, the Veteran testified that he has received private medical treatment for the claims on appeal from Dr. Caldwell, Dr. Purdy, and Dr. Westbrook.  See Hearing Transcript pp. 14, 21.  Isolated letters have been received from Dr. Caldwell and Dr. Westbrook, but the underlying treatment records have not been obtained.

The Veteran also testified that he has been treated by Dr. Oleva, Dr. Tara Bessy, and Dr. Blue. See Hearing Transcript pp. 19, 21.   It is unknown whether these are private providers or VA physicians.  Records should be requested.

Remand also is required to obtain VA medical opinions.
As for bruxism, in an April 2008 report, Dr. Caldwell appears to attribute the Veteran's bruxism to his PTSD.  However, the report is unclear.  See e.g., " I feel that 'most' of this clenching habit is related to his 'apparent' nervous habit and I am 'sure' that his posttraumatic stress is contributing significantly to the degree of bruxism that he presents with."  A rationale was not provided.  The report is also unclear as various dental and jaw problems were identified and multiple etiologies were discussed, including bacterial infections, gum disease, and bite relationship problems.  A clarifying opinion is needed.

As for the right shoulder disability, in an April 2009 report, Dr. Westbrook attributed the disability to a 2002 fall sustained during Reserve duty.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110 (West 2002).

The fall is documented in a July 2002 DA Form 2173, but the right shoulder is not mentioned.  Buddy statements report the fall.  Further service treatment records from the Veteran's period of Reserve duty are unavailable.  See July 2006 Formal Finding.  

Dr. Westbrook's conclusion does not contain a rationale.  Further, the opinion is contradicted by a March 2005 VA treatment record noting there was no history of significant trauma related to the right shoulder.  CAPRI Entry #21, p.187/287.   It is also contradicted by February 2013 VA examination report, although it appears the VA examiner may not have been aware of the July 2002 record.  An opinion reconciling this evidence is needed.  

On remand, an opinion should also be requested addressing the etiology of the Veteran's left hip disorder and any left leg disorder.  The DA Form 2173 indicates that the Veteran's legs were injured in the fall.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain the full treatment records from the following providers:
     a.  Dr. Caldwell
     b.  Dr. Purdy
     c.  Dr. Westbrook
     d.  Dr. Oleva
     e.  Dr. Bessy
     f.  Dr. Blue

Thereafter, the RO should attempt to obtain those records.  The RO is advised that some of these providers may be VA physicians, and if so, the appropriate VA treatment record should be obtained.  If no records can be obtained for any provider, VA's efforts must be documented for the record.

2.  The Veteran should be afforded a VA dental examination to address the nature and likely etiology of his bruxism.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to first identify all current disabilities, including bruxism and any dental disabilities caused by or aggravated by bruxism.

Then, for each identified disability, offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an injury or other event or incident of the Veteran's service.

The VA examiner should further opine as to whether it is at least as likely as not that any identified disability was caused or aggravated (permanently made worse) by Veteran's service-connected posttraumatic stress disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In so doing, examiner should consider the April 2008 private medical report of Dr. Caldwell.
	
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA orthopedic examination to address the nature and likely etiology of the following disorders:
     a.  right shoulder
     b.  left hip
     c.  left leg  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  
The examiner is requested to first clearly identify all disabilities of the right shoulder, left hip, and left leg.

Then, for each identified disability, offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an injury or other event or incident of the Veteran's service, to include the documented July 2002 fall.

As it pertains to the right shoulder, the examiner should consider the conflicting medical opinions of record, including the April 2009 opinion of Dr. Westbrook, the March 2005 VA treatment record, and the February 2013 VA examination report.
	
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
5.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC should implement corrective procedures.   

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


